DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6, 9, 13-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer et al. (USPG Pub No. 2014/0244438), hereinafter “Maurer”, in view of Rosenvold et al. (USP No. 3,349,430), hereinafter “Rosenvold”, Speer (USP No. 3,243,248) and Shalon et al. (USPG Pub No. 2020/0278563), hereinafter “Shalon”.

Regarding claim 6, Maurer, Rosenvold, Speer and Shalon teach the temple as is set forth above, Speer further discloses wherein the first hinge leaf comprises a frame and a spring housing slidably engaging the frame, wherein the spring is arranged between the spring housing and the frame to respond to relative sliding between the spring housing and the frame, and wherein the second hinge leaf contacts the spring housing to transfer pivoting motion of the second hinge leaf relative to the first hinge leaf to sliding motion of the spring housing relative to the frame (see Figs. 8, 10).  It would have been obvious to provide the temple of Maurer, Rosenvold and Shalon with the teachings of Speer for at least the same reasons as set forth above for claim 1.

Regarding claim 13, Maurer discloses an eyewear (see Fig. 3), comprising: a frame (4)  front carrying at least one lens (see Fig. 3); and at least one articulated temple coupled to a side of the frame (4) (see Fig. 3), the at least one articulated temple comprising: a temple arm (5) having a front end coupled to the side of the frame front (4), a rear end, and a top surface (see Fig. 3), the top surface of the temple arm (5) terminating in a first curved edge at the rear end; a temple end piece (6) having a front end to be positioned in opposing relation to the rear end of the temple arm (5) such that the temple arm and the temple end piece together form a temple having a select shape and length (see Fig. 3), the temple end piece (6) having a top surface, the top surface of the temple end piece (6) terminating in a second curved edge (see Fig. 3); and a hinge (11) having coupled to the temple arm (5) near the rear end of the temple arm (5) and coupled to the temple end near the front end of the temple end piece (6), the hinge (11) having a pivot joint formed, the pivot joint defining a pivot axis (see Fig. 3). Maurer discloses the claimed invention, but does not specify a first hinge leaf, a second hinge leaf and a pivot joint formed between the first hinge leaf and the second hinge leaf, a pivot axis perpendicular to the top surface of the temple arm; wherein the first curved edge and the second curved edge are concentric about the pivot axis to enable the second curved edge to move relative to the first curved edge along a circular path when the piece is pivoted relative to the arm about the pivot axis. As these features are widely known in the art, Rosenvold, Speer and Shalon provide evidence that one of ordinary skill in the art is capable of modifying Maurer to include such features. In the same field of endeavor, Rosenvold discloses a first hinge leaf (11), a second 
Regarding claim 14, Maurer further discloses wherein the at least one articulated temple carries at least one display component (Paragraph 23).  

Regarding claims 4 and 17, Maurer further discloses which has a folded configuration wherein the temple end piece is pivoted relative to the temple arm in a first direction by a first angle and an over-flexed configuration wherein the temple end piece is pivoted relative to the temple arm in a second direction while the temple end piece is subjected to an applied lateral force, wherein a maximum value of the first angle is in a range from 80° to 100°, and wherein a maximum value of the second angle is in a range from 5° to 20° (see Fig. 3, Paragraphs 35, 42; “preferred angle”).  
Regarding claims 5 and 18, Maurer further discloses further comprising a spring that loads the pivot joint (Paragraph 35).
Claim 3, 7, 8, 10-12, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer (USPG Pub No. 2014/0244438) in view of Rosenvold (USP No. 3,349,430), Speer (USP No. 3,243,248) and Shalon (USPG Pub No. 2020/0278563) as applied to claims 1 and 13 above, and further in view of LeBrun et al. (USP No. 6,068,375), hereinafter “LeBrun”.
Regarding claim 10, Maurer, Rosenvold, Speer and Shalon disclose the claimed invention, but do not specify wherein the temple end piece is a molded body, wherein a portion of the hinge plate includes a serrated surface, and wherein the portion of the hinge plate including the serrated surface is embedded in the temple end piece to lock the hinge plate to the temple end piece. In the same field of endeavor, LeBrun discloses wherein the temple end piece is a molded body, wherein a portion of the hinge plate includes a serrated surface, and wherein the portion of the hinge plate including the serrated surface is embedded in the temple 
Regarding claim 11, Maurer, Rosenvold, Speer and Shalon disclose the claimed invention, but do not specify wherein the temple end piece is a molded body, wherein the second hinge leaf further comprises a wire attached to the hinge plate, and wherein the wire is embedded in the temple end piece to retain a shape of the temple end piece. In the same field of endeavor, LeBrun discloses wherein the temple end piece is a molded body, wherein the second hinge leaf further comprises a wire attached to the hinge plate, and wherein the wire is embedded in the temple end piece to retain a shape of the temple end piece (see Figs. 2, 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the temple of Maurer, Rosenvold, Speer and Shalon with wherein the temple end piece is a molded body, wherein the second hinge leaf further comprises a wire attached to the hinge plate, and wherein the wire is embedded in the temple end piece to retain a shape of the temple end piece of LeBrun for the purpose of preventing damage (Col. 1, Lines 35-42).  
Regarding claim 12, Maurer, Rosenvold, Speer and Shalon disclose the claimed invention, but do not specify wherein the first hinge leaf includes at least a first stop surface that limits pivoting of the second hinge relative to the first hinge leaf in a first direction and at least a second stop surface that limits pivoting of the second hinge relative to the first hinge leaf in a second direction. In the same field of endeavor, LeBrun discloses wherein the first hinge leaf includes at least a first stop surface that limits pivoting of the second hinge relative to the first 
 Regarding claims 3 and 16, Maurer, Rosenvold, Speer and Shalon disclose the claimed invention, but do not specify wherein the first curved edge and the second curved edge are spaced apart by a gap. In the same field of endeavor, LeBrun discloses wherein the first curved edge and the second curved edge are spaced apart by a gap (see Figs. 2, 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the temple and eyewear of Maurer, Rosenvold, Speer and Shalon with wherein the first curved edge and the second curved edge are spaced apart by a gap of LeBrun for the purpose of preventing damage (Col. 1, Lines 35-42).   
Regarding claims 7 and 19, Maurer, Rosenvold, Speer and Shalon disclose the claimed invention, but do not specify wherein the pivot joint is located in an interior of one of the temple arm and temple end piece. In the same field of endeavor, LeBrun discloses wherein the pivot joint is located in an interior of one of the temple arm and temple end piece (see Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the temple and eyewear of Maurer, Rosenvold, Speer and Shalon with wherein the pivot joint is located in an interior of one of the temple arm and temple end piece of LeBrun for the purpose of preventing damage (Col. 1, Lines 35-42).  
Regarding claims 8 and 20, Maurer, Rosenvold, Speer, Shalon and LeBrun teach the temple and eyewear as is set forth above, Speer further discloses wherein the first hinge leaf is .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Shalon cures the deficiencies of Maurer, Rosenvold and Speer. For these reasons, the claims remain rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            6/3/2021